900 F.2d 252Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James F. JONES, Plaintiff-Appellant,v.APPEALS COUNSEL FOR HEARING;  Appeals for Social Security,Defendants-Appellees.
No. 89-1819.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1990.Decided March 20, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (C/A No. 89-2339-R).
James F. Jones, appellant pro se.
D.Md.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
James F. Jones appeals from the district court's order dismissing his case without prejudice for failure to pay the required filing fee.  Our review of the record and the district court's opinion discloses no abuse of discretion in the denial of pauper status or in the subsequent dismissal upon nonpayment of the filing fee.  Accordingly, we also deny leave to proceed in forma pauperis on appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED